


Exhibit 10.15.2

 

Final

 

Exhibit B

 

Chase Corporation

 

Promissory Note

 

$                              

 

 

 

 

                       , 2009

 

For value received, the undersigned, Chase Corporation, a Massachusetts
corporation (“Chase”), promises to pay to                                    of
                                                             (“Payee”), the
principal amount of                               , in three consecutive annual
installments of $                     each, on each of the dates that is twelve,
twenty-four and thirty six months from the date hereof (each such date, a
“Payment Date”), together with accrued interest thereon. Interest shall accrue
on the unpaid principal balance of this note at a rate per annum equal to the
applicable Federal rate established by the Internal Revenue Service in
accordance with Section 1274(d) of the Internal Revenue Code.

 

Interest on this note shall be calculated on the basis of the actual number of
days elapsed and a 360-day year.

 

Principal and interest shall be payable, in lawful money of the United States of
America, by wire transfer of immediately available funds to such bank or other
financial institution account of the Payee as is set forth in Exhibit A to the
Agreement (as defined below), or to such other account with a bank or other
financial institution located within the United States as may hereafter be
designated by the Payee in writing to Chase (in which case Payee shall be
responsible for supplying accurate and timely wiring instructions for such
account to Chase); provided, that the Payee, at the Payee’s option, may, by
written notice to Chase, require Chase to make any or all of such payments by
certified check to the Payee’s principal residence as identified in such notice.

 

Notwithstanding the foregoing, one percent (1%) of the amount of any principal,
interest, and/or late charge payments made by Chase to the Payee under this note
shall be paid to Einhorn Associates, Inc. (“Einhorn”), as provided in
Section 2.3(e) of the Agreement.  Such payments shall be made to Einhorn by wire
transfer of immediately available funds to such bank or other financial
institution account as designated by Einhorn to Chase for payment of the portion
of Einhorn’s fee that is payable upon the closing of the Agreement, or to such
other account with a bank or other financial institution located within the
United States as may hereafter be designated by Einhorn in writing to Chase.

 

Chase shall pay a late charge equal to six percent (6%) of the amount of any
principal or interest which is not paid within five (5) days of delivery of
written notice of nonpayment by either the Payee or a Shareholder Representative
(as defined in the Agreement).  The foregoing does not limit any other rights
the Payee may have under this note or at law by reason of any such late payment.

 

This is one of a series of five (5) notes (the “Notes”) issued in connection
with the purchase by Chase of all of the outstanding shares of stock of CIM
Industries Inc., a New Hampshire corporation (“CIM”), pursuant to a Stock
Purchase Agreement dated August       , 2009 entered into among Chase, CIM and
the Payees of the Notes (the “Agreement”).  Each of

 

--------------------------------------------------------------------------------


 

the Notes is identical except for the identity of the Payees and the principal
amount thereof.  Pursuant to Article 6 of the Agreement, payments due under the
Notes are subject to a right of set-off by Chase as described in, and subject to
the terms and conditions of, such Article (“Set-off Right”), which Article’s
terms and conditions are fully set forth in the Agreement (a copy of which has
been signed by and delivered to Chase and each of the Payees).  The foregoing
set-off provisions are incorporated herein by reference as if set forth in their
entirety in this note.  Chase’s nonpayment of principal and/or interest as and
when due under this Note by reason of its good faith exercise of its Set-off
Right shall not trigger a late payment fee.

 

At the option of the Payee, this note shall become immediately due and payable
without notice or demand upon the occurrence at any time of any of the following
events of default: (1) failure to pay in full and when due any installment of
principal or interest under this note or under any of the other Notes; (2) the
liquidation, termination or dissolution of Chase, or its ceasing to actively
carry on business, or the appointment of a receiver for its property; (3) the
institution by or against Chase of any proceedings under the United States
Bankruptcy Code or any other law in which the Chase is alleged to be insolvent
or unable to pay its debts as they mature, and in the case of any such
involuntary proceedings, if such proceedings are not dismissed or terminated
within sixty (60) days; or (4) the making by Chase of an assignment for the
benefit of creditors.

 

No delay or omission on the part of the Payee in exercising any right hereunder
shall operate as a waiver of such right or of any other right of the Payee, nor
shall any delay, omission or waiver on any one occasion be deemed a bar to or
waiver of the same or any other right on any future occasion.  Chase, regardless
of the time, order or place of signing, waives presentment, demand, protest and
notices of every kind and assents to any extension or postponement of the time
of payment or any other indulgence, to any substitution, exchange or release of
collateral, and to the addition or release of any other party or person
primarily or secondarily liable.

 

Chase agrees to pay, upon demand, costs of collection of the principal of and
interest on this note, including without limitation reasonable attorneys’ fees.

 

This note shall be binding upon Chase and upon its respective successors,
assigns and legal representatives, and shall inure to the benefit of the Payee
and the Payee’s heirs, successors, endorsees and assigns.

 

This note shall be governed by the laws of the Commonwealth of Massachusetts,
and shall take effect as a sealed instrument.

 

Executed as an instrument under seal as of the date set forth at the beginning
of this note.

 

Witness

 

Chase Corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Peter R. Chase, Chairman and CEO

 

2

--------------------------------------------------------------------------------


 

Schedule of Promissory Note Holders and Total Dollar Amount of Promissory Note:

 

Promissory Note Holders

 

Total Dollar Amount of Promissory Note

 

 

 

 

 

Thomas A. Palmer

 

$

278,520

 

Robert E. Scribner

 

$

1,395,660

 

Scott S. Scribner

 

$

834,780

 

Richard H. Stephens

 

$

245,520

 

Paul W. Sullivan

 

$

245,520

 

 

3

--------------------------------------------------------------------------------
